Citation Nr: 1811271	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the calculated amount of $36,911.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1968 to May 1970.  He died in May 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals from a September 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for wavier of recovery of an overpayment of death pension benefits in the calculated amount of $36,911.00.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

The Board notes that the debt at issue in this case was created when VA retroactively terminated the appellant's death pension based on the discovery of previously unreported income.  The appellant has not challenged the validity of the debt at issue in this case and the record contains no indication that it was improperly created.  Therefore, the Board finds that the question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998).

The appellant requested a travel Board hearing in her substantive appeal.  However, she withdrew such request in January 2017, per a Report of General Information.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  Since the appellant's initial award of death pension benefits in September 1994, VA repeatedly advised her that her pension rate was dependent on her total family income from any source, that she was required to notify VA immediately of any changes to her family income from any source, and that her failure to do so could result in a debt which was subject to repayment.

2.  In 2013, VA retroactively terminated the appellant's death pension benefits effective January 1, 2009, based on the discovery that the appellant had received additional income which she had failed to report to VA.  This retroactive termination produced the overpayment at issue.

3.  There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the appellant in the creation of the $36,911.00 death pension indebtedness.

4.  The appellant was at fault in the creation of the $36,911.00 overpayment; repayment would not defeat the purpose for which the benefits were intended; and failure to recover the overpaid benefits would result in an unfair gain to the appellant.  These factors outweigh any other considerations, including claimed financial hardship.


CONCLUSION OF LAW

Recovery of the death pension overpayment in the calculated amount of $36,911.00 does not violate the principles of equity and good conscience.  38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C. § 5302(a); 38 C.F.R. § 1.911.  A review of the record indicates that VA has fully complied with these notice requirements.  Neither the appellant nor her representative has argued otherwise.

A.  Background

The appellant's Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, was received in June 1994.  She reported zero net worth and zero income.

A September 1994 letter informed the appellant that her claim for nonservice-connected death pension was granted, effective May 1, 1994.  Such letter explained that the award was based on the appellant and her son having zero income from any source, including earnings, Social Security, retirement, and other sources.  She was advised that she was responsible for promptly reporting to VA any changes in her family income from any source. 

A second September 1994 letter to the appellant explained that the "rate of VA pension depends on total 'family' income which includes your income and that of any dependents.  We must adjust your payments whenever this income changes.  You must notify us immediately if income is received from any source other than" was listed in the letter.  The letter also advised the appellant that she was responsible for reporting any changes in the income listed in the letter, i.e. no family income from any source.  The letter explained that the appellant's "failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."

According to a September 1994 Report of Contact, VA contacted the Social Security Administration (SSA) to clarify whether the appellant and/or her son were in receipt of SSA benefits.  According to an SSA official, the appellant received $71.00 per month, effective May 1994, and the appellant's son received $142.00 per month, effective May 1994.  The appellant's payments were evidently adjusted after the discovery of this previously unreported income.  

In June 1996, the appellant submitted a Statement in Support of Claim on which she requested that her pension payment be reconsidered as her monthly family income had changed.  In support of her request, the appellant provided an Eligibility Verification Report on which she again reported that she received no income from any source, including SSA.  She indicated that her son had received $200 monthly from SSA but that his payments had stopped in February 1996.  

An August 1996 letter informed the appellant that her pension benefits had been recalculated.  According to the letter, the RO again considered the appellant's receipt of SSA benefits, as well as that of her son, in calculating the rate of her death pension.  The RO advised the appellant that "[a]ny change in [her] income or dependents status must be reported promptly to the VA."  Numerous subsequent letters, including those sent in March 1997, April 1998, March 1999, October 2000, November 2007, November 2008, also explained that any changes to income must be reported.

In a May 2000 letter to the appellant, the RO proposed to her pension effective February 1, 1997, due to the discovery of earned income in 1997.  A July 2000 letter effectuated such reduction.

In December 2007 and December 2008, December 2009, December 2010, and December 2011 letters, the appellant was informed that she did not need to complete Eligibility Verification Reports because she had no income.  In each such letter, however, she was advised that it was her responsibility to notify VA if she or a family member received income, including from earnings, interest, pension, or an inheritance.  

In 2012, VA discovered through a matching program that the appellant had received wage income beginning in January 2009 which she had failed to report to VA.  The appellant confirmed the receipt of this income.  After following applicable due process procedures, VA retroactively terminated the appellant's pension to reflect her actual income, effective January 1, 2009.  This retroactive termination resulted in the overpayment of benefits at issue here.

In an August 2013 letter, the appellant was notified that the amount of the overpayment was $36,911.00.  The letter included a Notice of Rights and Obligations advising the appellant that she had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.  

During August 2013, the appellant requested a waiver of the debt based on financial hardship and her lack of awareness that death pension was income-based.

In support of her request, she submitted an August 2013 Financial Status Report reflecting total monthly family income of $1,246.40.  She reported total monthly expenses of $1,897.00, including approximately $400 monthly for car payments and insurance; and approximately $177.00 for cellular phone and cable expenses.  On such report, the appellant stated that she had installment contracts and other debts, including an automobile loan from a credit union, a loan for automobile repair costs, a cellular phone service contract, and Medicaid premiums.  No amounts were past due.  

In a September 2013 decision, the Committee denied the appellant's request for a waiver of recovery of the overpayment of benefits in the calculated amount of $36,911.00, finding, inter alia, that although there was no indication of fraud, misrepresentation, or bad faith, the appellant had been significantly at fault in the creation of the debt.  

The appellant appealed the Committee's decision in January 2013, claiming that there was no fault on her part in the creation of the debt.  After the death of the Veteran, she was forced to find work due to financial problems.  However, she did not know that finding work would make her ineligible to continue to receive pension.  She stated that she did not receive notice of the pension error until October 2012, three years after she was no longer eligible.  Thus, she was not on notice that she was accumulating a debt during such period.  It was contended that, because she had no notice of the debt, she was not at fault in the creation of such.  She requested that the debt be waived in full, or at least prior to the October 2012 notice of such; otherwise, VA should provide proof of delivery of any notice regarding pension calculation provided to her prior to October 2012.  

The appellant also argued that VA was at greater fault in the creation of the overpayment because it did not obtain proof of delivery of any notices sent to her and because VA continued to overpay her through October 2012.  The appellant contended that collection of the debt would cause her to be deprived of basic necessities.  She indicated that she was facing eviction for being unable to pay rent, was working less than 10 hours weekly, and required financial assistance from a local veterans' group.  Thus, collection of the debt would defeat the purpose of pension because she had not been enriched by receiving the overpayment.  It was contended that the standards of equity and good conscience would be violated if VA were to collect on the debt.

In the appellant's May 2014 substantive appeal, she contended that pursuit of the debt was unreasonable because she was unaware that, as the widow of a Vietnam Veteran, she was not eligible to receive pension payments above a certain income level.  She indicated that because she was unable to live on pension alone, she had to work to remain above the poverty level.  She stated that it was not until October 2012 that she learned that her work rendered her ineligible for pension.  Thus, she argued that VA did not timely advise her of the debt.  Further, she argued that she did not understand that she had to provide timely notice of changes to her income because she had a limited education and had difficulty comprehending.  

In a Statement in Support of Claim which accompanied the substantive appeal, the appellant indicated that she sustained a stroke in 2006.  As a result, she often forgets things, although she wanted to make things right with respect to the debt.  The appellant lives check to check, must balance bills to be paid, and owns no property.  She often must rely upon state and county agencies to help with expenses.  In fact, she generally has monthly expenses approximately $200 more than her income.  If she lost her car, she would be unable to perform her job and would thus have no income.  She requested that VA waive penalties and fines for the debt and set up a payment plan which would allow her to work and live above the poverty level.

In a second contemporaneously-received Statement in Support of Claim, the appellant stated that she applied for pension following the 1994 death of the Veteran.  She lost her home in 1996 due to financial problems and tried to survive on the pension alone.  In 2009, however, she required more income to keep up with expenses, so she began working.  She was not aware that such income would put her above the income threshold for pension until she received an October 2012 letter from VA regarding the stoppage of pension payments.  When pension payments were stopped in July 2013, she experienced financial hardship and could not work due to circumstances beyond her control, such as illness and injury in the winter.  She explained that she would like to make small payments toward the debt as long as she was employed.  Further, she noted that her utilities had recently been disconnected and that she would require the assistance of a state injury for reconnection.  

B.  Analysis

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in his or her income, net worth, or other circumstance that affects the payment of benefits.  38 U.S.C. § 1506; 38 C.F.R. §§ 3.277, 3.660.  Overpayments created by the retroactive discontinuance of pension benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits, may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment; and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C. § 5302; 38 C.F.R. § 1.965.

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the appellant, as it was caused by her failure to report her income to VA in a timely and accurate fashion.  As noted above, the record shows that the appellant was repeatedly notified of her income reporting responsibilities and the fact that her pension was based on her reported income.  Indeed, she had prior experience with the consequences of her receipt of additional income because her pension rate was reduced after evidence of earned income from 1997 was obtained in 2000.  Thus, the Board finds that the appellant knew or should have known of her obligation to accurately report her income to VA.  Her failure to do so was the cause of the overpayment in this case.

Here, the Board notes that it has considered the appellant's statements to the effect that she did not report her additional income to VA because she did not know that she was required to do so.  Questions of credibility notwithstanding, the Board notes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Under these circumstances, the Board finds that the appellant's assertions do not provide a basis to relieve her of fault.  

With respect to the appellant's contentions that she never received notice of the requirements to report her income and the fact that pension is an income-based benefit, questions of credibility again notwithstanding, there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly mailing such letters to the appellant's most recent address of record, which is listed on such notification letters.  It must also be presumed that the United States Postal Service properly discharged its official duties by properly delivering such correspondence to the addresses provided.  If delivery was not possible, VA would have received the mailings with notifications that such correspondence was undeliverable, and associated such with the claims file.  Mere lay statements are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 90 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

In many letters, including but not limited to those in September 1994, August 1996, March 1997, April 1998, March 1999, October 2000, November 2007, December 2007, November 2008, December 2008, December 2009, December 2010, and December 2011, the appellant was informed that any changes to her income must be reported.

The Board has reviewed the claims file, however, and finds that eight pieces of returned mail are of record in the Veterans Benefits Management System (VBMS).  Four such mailings were returned to VA in 1990 or earlier, well before the Veteran died and the appellant first applied for pension.  With respect to the remaining four mailings, three are letters regarding the appellant's since-withdrawn request for a Board hearing from November 2015, February 2016, and August 2006, while the fourth is a notification that this matter was placed on the Board's docket in May 2017.  The Board notes that a claimant has the duty to keep VA apprised of his or her whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The second element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created by the appellant's failure to provide VA with timely and accurate information regarding her income.  The Board finds that VA bears no fault in the creation of this debt.  Rather, pension was awarded and continued in reliance on information the appellant provided.  Moreover, the record shows VA took prompt action to terminate the appellant's pension once the unreported income was discovered.  

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In this respect, as set forth above, the appellant has reported that her monthly expenses exceed her monthly income by more than $600.  The Board notes that the appellant's reported monthly expenses include amounts for at least one item beyond what would reasonably be deemed an essential, i.e. a large payment for a cable bill.  Regardless, the Board concludes that the substantial element of fault and the unjust enrichment which would accrue from the government's failure to collect this debt outweighs the financial hardship factor.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended. 38 C.F.R. § 1.965(a)(4).  In this case, the pension benefits paid to the appellant derive from a needs-based program intended to assure that beneficiaries are able to meet their basic needs.  Here, based on the financial information provided by the appellant, the Board finds that recovery of the overpayment would not defeat the purpose of the benefits originally authorized.  In fact, the appellant herself has offered to repay the debt on a payment plan.  The Board observes that based on the financial information provided by the appellant, she is current on her other debts.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, the appellant received additional VA compensation to which she was not legally entitled.  Waiver of this debt would therefore result in a windfall and produce unfair gain to the appellant.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer, and it would negatively impact other VA beneficiaries as resources for their care are not unlimited.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of pension benefits, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C. § 5107, the Board finds that recovery of the pension indebtedness in the calculated amount of $36,911.00 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the appellant and the unjust enrichment which would accrue from a waiver, outweigh any factors which would tend to support a waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a waiver of recovery of an overpayment of death pension benefits in the calculated amount of $36,911.00 is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


